Citation Nr: 0624542	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-05 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to March 
1972, and from August 1973 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Columbia, 
South Carolina that determined that new and material evidence 
was submitted to reopen a claim for service connection for 
PTSD.  A Board hearing was requested and scheduled, and the 
veteran failed to report for such hearing.  In August 2004, 
the Board reopened the claim for service connection for PTSD, 
and remanded the case to the RO for additional development.  
The case was subsequently returned to the Board.


FINDINGS OF FACT

An acquired psychiatric disorder, including PTSD, was first 
diagnosed many years after service, and is not of service 
origin or related to any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in November 2001, May 2002, 
March 2005, and March 2006, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The veteran was also notified of degrees of 
disability and effective dates.  The claim was last 
adjudicated in May 2006, following the last VCAA notice.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, private 
medical records, and VA outpatient treatment reports and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The veteran's service personnel records reflect that he 
served on active duty in the U.S. Marine Corps from December 
1968 to March 1972, with no foreign or sea service and no 
combat citations, and in the U.S. Navy from August 1973 to 
November 1978.  He did not serve in Vietnam, and did not 
receive the Purple Heart.  During his Navy service from 1973 
to 1978, he was primarily assigned to the Carrier Airborne 
Early Warning Squadron (CARAEWRON) 125, and had about three 
years of foreign and/or sea service.  During this period he 
did not receive any combat citations.  Service personnel 
records reflect that he was absent without leave (AWOL) from 
June 17, 1974 to October 14, 1974, and from May 5, 1976 to 
May 18, 1976.  During some of his service in the Navy, the 
veteran was stationed on the USS John F. Kennedy (CV-67).

The veteran contends that he incurred a psychiatric disorder 
(to include PTSD) during military service.  Service medical 
records from his first period of active duty service, from 
1968 to 1972, are negative for pertinent abnormalities.  A 
February 1972 report of proceedings and findings of a 
physical evaluation board reflect that he was diagnosed with 
arthritis and spondylolysis, and found to be unfit for 
service because of physical disability.

On entrance medical examination in July 1973, prior to his 
second period of active duty, the veteran's psychiatric 
system was listed as normal.  Service medical and dental 
records dated in 1976 and 1977 reflect that the veteran was 
stationed on the USS John F. Kennedy.  In an October 1977 
report of medical history, the veteran denied a history of 
depression, excessive worry, and nervous trouble of any sort.

An early July 1978 consultation request reflects that the 
veteran gave a more than one-year history of depression, 
forgetfulness, difficulty concentrating, anorexia, and early 
morning awakening.  He reported decreased job satisfaction, 
and feelings of persecution.  He was currently undergoing a 
divorce, had decreased quarterly marks, and difficulty 
relating to others.  The provisional diagnosis was reactive 
depression.  On psychiatric consultation in late July 1978, 
the examiner noted that the veteran had been referred to 
psychiatry for depression and excessive forgetfulness.  The 
veteran gave a history of child abuse, frequent fighting with 
peers, running away from home numerous times as well as 
conflict resulting in being expelled from school during 
adolescence.  He reported difficulty in relating to others 
and felt pressured in large groups.  He admitted to three 
Commanding Officer's Masts for being absent without leave, 
allegedly related to marital discord.  The diagnostic 
impression was "mild to moderate depression (severe)."

On psychiatric follow-up in late August 1978, the examiner 
noted that the veteran was seen following psychological 
testing and further interviews.  The veteran related a 
history of patterns of irresponsibility and impulsive 
behavior which began with the abuse he received from his 
father.  A mental status examination showed an oriented, 
alert individual with no signs of psychosis or disabling 
neurosis.  There was evidence of deeply ingrained, 
maladaptive patterns of behavior such as poor judgment, 
impulsive behavior and low stress tolerance.  The diagnosis 
was an immature personality.  The examiner recommended that 
the veteran be given a discharge based on unsuitability, and 
that he receive supportive counseling to help with 
depression.

An October 1978 memorandum from the veteran's commanding 
officer reflects that shortly after the veteran reported 
aboard in November 1977, the command began receiving letters 
from the veteran's wife claiming lack of support for her and 
their two children.  The veteran was given extensive 
counseling regarding his financial responsibility to his 
family.  The command also received multiple letters regarding 
the veteran's indebtedness and failure to make payments in a 
timely manner.  Because of inaptitude and unreliability as an 
aircrewman, his flight status was terminated in August 1976.  
The commanding officer recommended that the veteran be 
discharged by reason of unsuitability, based on his duly 
diagnosed immature personality disorder, manifested by 
financial irresponsibility and unreliability in his job.  He 
was discharged under honorable conditions in November 1978.

On medical examination performed for discharge purposes in 
November 1978, the veteran's psychiatric system was listed as 
normal.  No disqualifying defects were found.  The service 
medical records are negative for a diagnosis of a chronic 
psychiatric disorder.  Service medical records are entirely 
negative for treatment of burns or smoke inhalation, and for 
any injuries in November 1975.

In December 1980, the veteran filed a claim for service 
connection for a hip disability.  He did not mention a 
psychiatric disorder.

On VA examination in March 1981, a psychiatric examination 
was normal.  

Medical records reflect that the veteran was involved in two 
motor vehicle accidents in the late 1980s, and he was 
thereafter diagnosed with multiple neck and back 
disabilities.  He applied for VA non-service-connected 
disability pension benefits based on these conditions, and 
was denied.

On VA examinations in April 1990 and February 1991, the 
veteran was oriented, alert and cooperative.

Post-service medical records are negative for psychiatric 
complaints or diagnosis until 2001.  A July 2001 VA mental 
health intake note reflects that the veteran reported a 
history of combat in Vietnam when he was in the Marine Corps.  
He also said that while he was in the Navy and stationed on 
the John F. Kennedy aircraft carrier, he was severely injured 
in a North Atlantic battle and was pronounced dead.  He felt 
that this was one of his stressors.  The examiner indicated 
that that the veteran had a traumatic childhood and severe 
traumatic combat experiences.  The Axis I diagnoses were 
dysthymia and rule out PTSD.  In an addendum, a staff 
psychiatrist opined that the veteran had a chronic dysthymia 
as well as an emergence of service-related PTSD.

A September 2001 VA mental health intake note reflects that 
the veteran complained of PTSD and depression.  He reported 
that his symptoms began in 1973, and the examiner noted that 
the identifiable precipitating stressors were a traumatic 
childhood and combat.  The Axis I diagnoses were dysthymia 
and PTSD.  A September 2001 outpatient treatment record 
reflects that the veteran complained of flashbacks and 
nightmares concerning his tour in Vietnam and an accident 
while in the Navy when he was thought by others to be dead.  
He also reported an abusive childhood.  The examiner 
diagnosed PTSD and dysthymia.

In November 2001, the veteran filed a claim for service 
connection for PTSD.  He stated, "I served in the 1st BN 7th 
Marine Regiment, Company C in Vietnam from December 1969 
until January 1971.  I was awarded the Combat Action Ribbon, 
the Purple Heart, and a Navy Achievement Award with Combat V 
for Valor."  He reported current treatment for PTSD.

A late November 2001 VA PTSD consultation reflects that the 
veteran reported that he served in the Marine Corps in 
Vietnam for 11 months as a fire team leader, came under fire, 
and saw many wounded and killed in action, as well as 
atrocities.  He reported that he received a shell fragment 
wound in combat.  He did not report any stressful events from 
his second period of active duty.  He said he had been 
estranged from his family of origin for the past 20 years, 
and his father was abusive and alcoholic.  He reported a 
childhood of running away, stealing, and getting beaten up by 
bullies.  He gave a history of outpatient treatment for 
depression and stress-related problems in 1994.  The examiner 
indicated that the veteran endorsed many PTSD symptoms.  The 
following day, he was diagnosed with major depressive 
disorder and PTSD.

At a February 2002 VA PTSD examination, the examiner noted 
that he did not have the veteran's claims file.  The veteran 
again reported traumatic combat experiences in Vietnam.  He 
did not mention any traumatic events during his service in 
the Navy.  The examiner opined that the veteran had a number 
of psychological issues based on a dysfunctional childhood 
and longstanding personality difficulties, and that it was 
difficult to estimate precisely the contribution of PTSD 
symptoms to his current life problems.  The Axis I diagnoses 
were PTSD, attention deficit hyperactivity disorder, and 
adjustment disorder with depressed and anxious mood.  The 
Axis II diagnoses were possible dependent personality 
disorder and possible borderline personality disorder.

By a letter dated in March 2002, a social worker from a Vet 
Center noted that the veteran had been treated there since 
February 2002.  She noted that the veteran reported that he 
served in combat in the Marine Corps in Vietnam for 13 
months.  The veteran reported that during his service in the 
Navy, he fought a six-deck fire onboard the USS John F. 
Kennedy, became unconscious, and was found face-down in 
standing water.  He said he sustained second-degree burns and 
smoke inhalation.  The social worker diagnosed PTSD and major 
depressive disorder with psychotic features.

Later in March 2002, the RO received a facsimile from the Vet 
Center social worker, enclosing an altered photocopy of the 
veteran's DD Form 214, with the following additional entries 
(which are not on the certified copy of the veteran's DD Form 
214):  "Purple Heart," "Republic Vietnam Campaign 69-70," 
"Vietnam Service 69-70," and "Marine Good Conduct."

In an April 2002 rating decision, the RO denied service 
connection for PTSD, on the basis that the veteran did not 
serve in Vietnam, and that his claimed stressors were not 
verified.

By a letter dated in April 2002, the veteran said, "Please 
terminate my claim.  I have reassessed the reasons for this 
claim and realized that this is a benefit that I do not 
rate."

By a letter dated in April 2002, the same Vet Center social 
worker stated that she had advised the veteran to rescind his 
claim for service connection for PTSD.  She said that in late 
March 2002, she had received a letter from the veteran in 
which he referenced lies he had been living and telling.  He 
later produced a copy of his DD Form 214 which showed that 
his only decoration was the National Defense Service medal.  
She stated that the veteran "... experiences some difficulty 
in distinguishing reality from fantasy."  She said he was 
correctly diagnosed with major depression, recurrent, severe, 
with psychosis, and also experienced symptoms of PTSD which 
might be attributed to trauma experienced while fighting a 
fire following the USS Belknap/USS Kennedy collision, and/or 
possibly from childhood abuse.  She added that the 
information in her earlier letter was provided in good faith 
and based on the assumption that the veteran was providing 
accurate and truthful information.

In May 2002, the veteran filed another claim for service 
connection for depression and PTSD.  He said the depression 
pre-existed his military service, but was aggravated by 
service.  He asserted that he had PTSD due to the collision 
of the USS Belknap and the USS Kennedy on "November 22, 
1976."  He asserted that he was a firefighter onboard the 
USS Kennedy during the damage control after the collision.  
He enclosed internet articles regarding a collision between 
the USS John F. Kennedy and the USS Belknap on November 22, 
1975.  He also enclosed a photocopy of a telegram dated on 
November 24, 1975 stating that he sustained minor injuries in 
the collision between "[part of page missing] (CV-67) and 
USS Belknap (CG-26) on 22 [part of page missing]...."

A May 2002 VA mental health clinic progress note reflects 
that the veteran reported that he was decorated for his 
performance in the U.S. Navy during a collision between naval 
vessels.  The diagnoses were major depressive disorder and 
rule out PTSD.  A July 2002 mental health resident note 
reflects that the veteran reported that three days ago he was 
interviewed by a reporter about a ship collision in 1979.  
The veteran reported that his mood had decreased and he had 
more nightmares.  The diagnosis was history of major 
depressive disorder and PTSD.

A July 2002 VA treatment note reflects that the veteran 
reported near-constant re-experiencing of symptoms and memory 
impairments related to a ship collision and fire in "1979" 
while he was in the Navy.  He said he had vivid images of the 
accident but could not remember the following six months.  He 
denied current distress related to the events in Vietnam on 
which he had focused during his initial evaluation.  The 
examiner indicated that the veteran was much more focused on 
current mood and relationship/financial/employment 
dysfunction than on distress from re-experiencing events.  
She added that of concern was his report of "traumatic 
events," since he currently described incidents totally 
different from the ones at the initial visit, which formed 
the basis of her diagnosis at that time.  In an addendum, 
another VA doctor opined that the veteran had a traumatic 
contact which reawakened past negative experiences.

By a statement dated in October 2002, the veteran contended 
the RO did not consider all of the facts, and added, "It is 
evident that the fraudulent claim was considered rather than 
this claim being considered on the merits of the evidence.  
Granted, I misrepresented a previous claim.  I felt 
inadequate suffering PTSD from such an incident as a fire 
knowing that so many other Veterans were in combat, and I was 
never assigned combat duty while a U.S. Marine."  He 
contended that he was treated for burns and smoke inhalation 
after a fire on the USS Kennedy.   He enclosed a handwritten 
(in pencil) document on lined paper which he contended was a 
draft copy of his Navy Achievement Award write-up.

A January 2003 VA mental health neuropsychology evaluation 
reflects that the veteran had given inconsistent reports of 
the type of trauma precipitating his reported symptoms of 
PTSD.  The examiner noted that during the examination, the 
history provided by the veteran was contradictory and 
inconsistent.  The examiner noted that the veteran had 
endorsed some symptoms of PTSD which did not meet the full 
diagnostic criteria currently.  It was noted that the results 
of a personality index revealed probable deliberate over-
reporting of psychiatric symptoms.  Subsequent VA medical 
records reflect ongoing treatment for major depressive 
disorder, PTSD, a personality disorder not otherwise 
specified, and his computerized problem list continued to 
reflect "PTSD, In combat areas in Vietnam."  A July 2004 
mental health resident note reflects Axis I diagnoses of 
major depressive disorder and PTSD by history.  A December 
2004 treatment note reflects the same diagnoses, and the 
examiner also indicated that the veteran's PTSD was related 
to a collision incident while in the military.

By a letter dated in February 2004, the veteran's former 
representative stated that it had terminated representation 
of the veteran based on its "... discovery of actions taken by 
the veteran to include alteration of official documents and 
making false statements for purpose of obtaining VA 
benefits....  The veteran's actions we feel were unethical and 
make the continuation of representation impractical."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

If it is not shown that the veteran engaged in combat with 
the enemy, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged in-service stressors must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2005); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

With respect to the claim for an acquired psychiatric 
disorder other than PTSD, the Board notes that although the 
veteran was diagnosed with depression during service, the 
evidence does not reflect that this disorder was "chronic."  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2005).  Although the 
veteran was diagnosed with depression in July 1978, he was 
thereafter diagnosed with an immature personality, and his 
psychiatric system was normal on separation examination in 
November 1978.  Further, VA examinations in March 1981, April 
1990 and February 1991 found the veteran to be 
psychiatrically normal, and the veteran did not complain of a 
psychiatric disorder during this period.  The earliest post-
service record of any psychiatric abnormality is dated in 
2001.  Subsequent medical records reflect treatment for major 
depressive disorder.  Service connection is not warranted for 
this disorder as there is no medical evidence linking current 
major depressive disorder with military service.
 
With respect to the claim for service connection for PTSD, 
since it has not been shown that the veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  38 C.F.R. § 3.304(f) 
(2005).   The Board finds that the veteran's initial report 
of combat stressors in Vietnam during his first period of 
active duty is false, as demonstrated by the fact that he did 
not serve in Vietnam.  The veteran himself admits that his 
assertions of in-service combat were fraudulent, and his 
treating social worker and former representative have both 
noted that the veteran has told lies about his military 
service for the purpose of obtaining VA benefits.  After his 
initial claim for PTSD was denied on the basis that his 
reported combat stressors did not actually occur, the veteran 
began claiming that he had PTSD due to his alleged 
involvement (including severe burns and smoke inhalation) in 
firefighting activities after the November 22, 1975 collision 
of the USS John F. Kennedy and the USS Belknap.  The Board 
finds that the veteran's claimed stressor is not credible, 
based on his demonstrated history of fabricating in-service 
stressors to obtain service connection for PTSD, and based on 
the lack of service medical evidence of any burns or smoke 
inhalation or that he was "pronounced dead" in November 
1975.  

The Board also observes that medical evidence demonstrates 
that he has difficulty distinguishing reality from fantasy, 
and that he has provided several variations of his story 
regarding his current claimed in-service stressor.  In July 
2001, the veteran reported that he was in a "North Atlantic 
battle" aboard the USS John F. Kennedy, and was pronounced 
dead.  At his November 2001 VA examination, he did not 
identify any traumatic events from his Navy service but 
rather reported his fabricated Vietnam combat history.  The 
examiner diagnosed PTSD based only on this fabricated 
history.  In March 2002, the veteran reported that he fought 
a six-deck fire onboard the USS John F. Kennedy, became 
unconscious, and was found face-down in standing water.  The 
veteran has submitted a photocopy of a purported telegram 
from the U.S. Government indicating that he incurred minor 
injuries in the November 1975 ship collision.  The Board 
finds that this document is not authentic, and in this regard 
notes that it was submitted by the veteran, who has 
previously submitted an altered DD Form 214.  As noted above, 
service medical records are entirely negative for any 
injuries in November 1975.  Hence, although the veteran has 
been diagnosed with PTSD by different practitioners, this 
diagnosis has primarily been based on either fabricated 
combat stressors or on pre-service childhood stressors.  The 
veteran's alleged in-service shipboard burns and firefighting 
activities have not been verified.  Hence service connection 
is not warranted for PTSD, as the veteran does not have a 
diagnosis of PTSD based on a verified in-service stressor.

The veteran has asserted that he incurred a psychiatric 
disorder (to include PTSD) during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that his psychiatric disorder began 
in service, does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995).   

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disorder (to 
include PTSD) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


